Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 28, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of the effective assistance of trial counsel (see, People v Russo, 85 NY2d 872; People v Hobot, 84 NY2d 1021; see also, People v Flores, 84 NY2d 184, 186; People v Baldi, 54 NY2d 137, 146).
The defendant’s remaining contention is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858), and, in any event, lacking in merit (see, People v Baskerville, 60 NY2d 374, 380-381; see also, People v Lopez, 73 NY2d 214, 220-221; People v Johnson, 180 AD2d 758; People v Jackson, 180 AD2d 756; People v Legrande, 176 AD2d 351). Mangano, P. J., Sullivan, Thompson and Hart, JJ., concur.